Citation Nr: 0527636	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 40 
percent for herniated nucleus pulposus, L4-L5.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy, left lower extremity.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The veteran had active service from February 1979 to May 1990 
and from February 1996 to December 2000.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In a VA Form 8 (Certification of Appeal) dated August 2005, 
the RO certified for appeal the first, but not second, claim 
noted on the first page of this decision.  However, for the 
reasons that follow, both claims are now properly before the 
Board for appellate review.  

In the rating decision dated in December 2003, issued after 
the veteran appealed the initial 40 percent evaluation 
assigned his herniated nucleus pulposus, L4-L5, with 
radicular symptoms (low back disability), the RO granted the 
veteran a separate evaluation for neuropathy of the left 
lower extremity secondary to his low back disability.  The RO 
based this award on amendments to the regulations pertinent 
to ratings of intervertebral disc syndrome, effective 
September 23, 2002, which allow for the assignment of 
separate evaluations for orthopedic and neurological 
manifestations of such a disability.  67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004))

Under 38 C.F.R. § 3.310 (2004), when service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Accordingly, even though the veteran is in receipt of 
separate evaluations for his low back disability and his 
secondary neuropathy of the left lower extremity, effective 
from September 23, 2002, the latter disability is considered 
part of the former disability and also must be considered 
when deciding the veteran's appeal for a higher initial 
evaluation for the low back disability.  

The veteran has offered argument and evidence pertinent to 
both disabilities and appears to know that the neurological 
manifestations of his low back disability, which are now 
separately evaluated, are pertinent to, and, in fact, part 
of, his claim for a higher initial evaluation for a low back 
disability.  Moreover, the RO has included a discussion of 
all manifestations of the veteran's low back disability, 
including those that are neurological in nature, in rating 
decisions, a statement of the case and a supplemental 
statement of the case.  The Board's decision to address both 
of the claims noted on the first page of this decision is 
thus not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  Prior to September 23, 2002, herniated nucleus pulposus 
of the veteran's lumbar spine provided the veteran little 
intermittent relief and manifested as pronounced 
intervertebral disc syndrome with neurological findings 
appropriate to the site of the diseased disc.

3.  Prior to September 23, 2002, herniated nucleus pulposus 
of the veteran's lumbar spine did not cause complete bony 
fixation of the spine at an unfavorable angle.  

4.  Since September 23, 2002, the veteran has not experienced 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the last 
12 months and his herniated nucleus pulposus has not caused 
unfavorable ankylosis of the entire thoracolumbar spine.  

5.  Since September 23, 2002, neuropathy of the veteran's 
left lower extremity has resulted in no more than mild 
incomplete paralysis of the sciatic nerve. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
60 percent for herniated nucleus pulposus, L4-L5, prior to 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40. 4.45, Diagnostic Code 5293 (2001).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for herniated nucleus pulposus, L4-L5, 
from September 23, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40. 4.45, Diagnostic Code 5293 
(2004); 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for neuropathy, left lower extremity, 
from September 23, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2004); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information and evidence needed to 
substantiate their claims and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran VCAA 
notice on his claim for service connection for a low back 
disability by letter dated in August 2001, before initially 
granting that claim in December 2001.  The veteran then 
appealed the initial evaluation assigned his low back 
disability, which was later determined to include neuropathy 
of the left lower extremity, and the RO provided the veteran 
VCAA notice on that appeal by letter dated in October 2002.  

Concerning the veteran's appeal of the assignment of initial 
ratings for his low back disability and related neuropathy of 
the left lower extremity, the appeal arises not from a 
"claim" but from a notice of disagreement filed with the 
RO's initial assignment of a rating upon granting service 
connection.  In such a case, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based.  A VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Rather, the SOC provides the veteran with 
notice of the information or evidence needed to substantiate 
his appeal.  

In this case, the RO provided the veteran such an SOC in 
December 2003 in which it informed the veteran of the reasons 
for which it denied his claims, identified the evidence it 
had considered in doing so and the evidence still needed to 
substantiate those claims, and furnished him the provisions 
pertinent to this appeal, including those governing VA's 
duties to notify and assist.  This SOC thus satisfies the 
notice requirement of the VCAA, as interpreted in VAOPGCPREC 
8-2003.  All the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's appeal.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  For instance, it secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his appeal, including his 
service medical records and VA treatment records.  In 
addition, the RO conducted medical inquiry in an effort to 
substantiate this appeal by affording the veteran VA 
examination, during which an examiner addressed the severity 
of the veteran's low back disability.  

In a VA Form 646 (Statement of Accredited Representative in 
Appealed Case) dated August 2005, the veteran rested his 
appeal and indicated that he had no further argument.  
Inasmuch as VA has fulfilled its duties to notify and assist, 
the Board's decision to proceed in adjudicating this appeal 
does not prejudice the veteran in the disposition thereof.

Analysis of Claims

The veteran contends that the initial evaluations assigned 
his low back disability and related neuropathy of the left 
lower extremity do not accurately reflect the severity of his 
low back symptomatology.  This symptomatology allegedly 
includes frequent muscle spasms and bladder problems.  The 
veteran also contends that his low back disability manifests 
as arthritis at L2-L5, and that VA has characterized his 
disability improperly to include abnormalities at L4-L5, but 
not at L2-L3.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. at 58.  Instead, where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating under a diagnostic code contemplating limitation of 
motion, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's herniated 
nucleus pulposus, L4-L5, as 40 percent disabling pursuant to 
Diagnostic Code (DC) 5293.  The RO has evaluated neuropathy 
of the veteran's left lower extremity as 10 percent 
disabling, from September 23, 2002, pursuant to DC 8520.  

The diagnostic codes pertinent to back ratings were amended 
twice during the course of the veteran's appeal.  Effective 
September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome, but continued to evaluate that 
disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2004)).  
Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  Prior to this particular amendment, DC 5293 governed 
ratings of intervertebral disc syndrome.  However, this 
update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, DC 
5243 now governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, DCs 5235-5243).  The version of the 
regulation that is more favorable to the veteran is to be 
applied to the facts of his case; however, only the former 
criteria may be applied for the period preceding the 
effective date of the revised criteria.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000).  

Prior to September 23, 2002, the effective date of the first 
amendment, an evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome 
under Diagnostic Code 5293.  A 40 percent evaluation was 
assignable for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation was assignable for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 23, 2002, the only other DCs that allowed 
for an evaluation in excess of 40 percent were DC 5285, which 
governed residuals of fractures of the vertebra and is 
therefore not pertinent to this appeal, and DCs 5286 and 
5289.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2001).  Under 
DC 5286, an evaluation of 60 percent was assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation was assignable for 
complete bony fixation of the spine at a unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286.  Under DC 5289, a 50 
percent evaluation was assignable for unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289.   

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum evaluation of 60 percent is to be assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2004).

Under 67 Fed. Reg. 54,345 (Aug. 22, 2002), when evaluating 
intervertebral disc syndrome based on chronic manifestations, 
orthopedic disabilities were to be evaluated separately from 
neurologic disabilities using the evaluation criteria of the 
most appropriate diagnostic code(s).  38 C.F.R. § 4.71a, DC 
5293, Note(2) (2004)   

As of September 26, 2003, the effective date of the second 
amendment, all diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above, with the exception of the Note (2).  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  According to the Note (1) of the second 
amendment, any associated objective neurological 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnosis code.  68 Fed. Reg. 51,443, Note (1) 
(Aug. 27, 2003).  

Under DC 8520, a 10 percent evaluation is assignable for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is assignable for moderate incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2004).  The 
term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for 
the peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

Based on these criteria and the evidence and reasoning noted 
below, the veteran's low back disability picture more nearly 
approximates the criteria for a 60 percent evaluation, prior 
to September 23, 2002, under DC 5293, but does not more 
nearly approximate the criteria for an evaluation in excess 
of 40 percent from September 23, 2002.  The veteran's 
associated neurologic disability picture also does not more 
nearly approximate the criteria for an evaluation in excess 
of 10 percent from September 23, 2002.

As previously indicated, the veteran had active service from 
February 1979 to May 1990 and from February 1996 to December 
2000.  During his second period of active service, he 
frequently reported back problems, which medical 
professionals diagnosed as herniated disc at L4-5, 
degenerative disc disease, nerve root impingement, arthritis, 
and radiculopathy.  The veteran received extensive back 
treatment, including steroid injections and physical therapy, 
from March 1996 to July 2000, and during treatment visits, 
examiners noted back pain, including on motion, which 
radiated to the right leg and groin, numbness to the right 
foot, and left-sided weakness.  

During this time period, the veteran was frequently placed on 
profile for a back disorder and underwent testing, including 
x-rays, magnetic resonance imaging and a CT scan, which 
revealed neural foraminal narrowing at L3-L4 and disc bulging 
at L3-L4 and L4-L5.  Later treatment proved ineffective in 
easing the pain.  Examiners thus discussed the possibility of 
surgery, which the veteran did not undergo, opting instead 
for a more conservative approach to treating his disability.  

The veteran then underwent an examination by the Medical 
Evaluation Board in July 2000.  This examination revealed 
grossly straight alignment of the back, generalized 
tenderness in the low back area without point tenderness, and 
a pain positive straight leg raise bilaterally.  Testing 
revealed herniated nucleus pulposus at L4-L5, which had 
progressed symptomatically to the extent that the veteran 
could not function in his military occupational specialty or 
in the Army in general.  The Medical Evaluation Board 
recommended continued treatment at the pain clinic and with 
steroid injections and possible future surgical intervention 
if urinary incontinence developed or his pain became 
debilitating and unresponsive to injections.  In September 
2000, a Physical Evaluation Board convened.  According to its 
report, the veteran's severe low back pain had worsened in 
the past 4 years and had responded fairly well to injections 
until the last year.  Testing revealed progressive 
deterioration with regard to the veteran's disc disease, 
which the Physical Evaluation Board characterized as 
moderate.  It indicated that this disease rendered the 
veteran unfit for further service and recommended his 
discharge, to which the veteran agreed.  

Since discharge, the veteran has undergone VA examinations 
and received back treatment at VA and Army facilities.  
During a VA general medical examination conducted in November 
2001, he reported that he had not had an injection since 
1999, but had undergone magnetic resonance imaging in 2000, 
which showed that his disc bulge was progressing and no 
longer minimal as described in 1999.  He indicated that he 
had continual pain in his low back that rated 7 on a scale of 
1 to 10, which walking, driving and sitting exacerbated, 
numbness radiating to the right leg, and nocturnal 
incontinence and impotence, but no change in bowel patterns.  
He further indicated that, despite the use of multiple 
medications, including some prescribed to control pain, he 
experienced continual pain as a result of his low back 
disability.  He noted that he was a full-time maintenance 
worker who dealt with furnaces and did inspections.  He 
indicated that his low back pain had caused him to miss 
approximately 10 days of work within the last 7 months.  

The examiner noted that the veteran had difficulty standing 
from a seated position and that, initially after standing and 
beginning to walk, he did so in a hunched position.  Ten to 
fifteen steps later, he straightened up.  The examiner also 
noted that the veteran had difficulty rising from a supine 
position on the examination table to a sitting position and 
initially walking upright when leaving the table.  The 
veteran had no atrophy of the back, mild tenderness over the 
lower lumbosacral region, a positive straight leg raise on 
the right, equal muscle strength against resistance, right 
ankle weakness of 4/5 on dorsiflexion (compared to 5/5 on 
left), decreased vibratory and discrimination sensation 
between sharp and dull, right lower extremity, in the L4-L5 
distribution, forward flexion from 0 to 60 degrees with pain 
that radiated to the right posterior leg at 20 degrees, 
lateral bending to 5 degrees bilaterally, difficulty rising 
on the toes with the right leg weaker than the left leg, and 
difficulty rising from a squat position.  The examiner 
diagnosed herniated nucleus pulposus, L4-L5, with positive 
bulge progression noted on magnetic resonance imaging 
conducted in May 2000, and positive radicular symptomatology 
with some loss of bladder function as well as decreased range 
of motion. 

From 2001 to 2002, the veteran sought treatment at VA and 
Army facilities for chronic back problems, primarily pain.  
Magnetic resonance imaging conducted in August 2002 showed 
degenerative changes, a signal abnormality in the central 
aspect of the L4-L5 disk, a suspected left spondylolysis at 
L4-L5, and no focal disk herniation.  X-rays of the lumbar 
spine and hips taken the same month showed minor degenerative 
changes in the lumbar spine and mild degenerative joint 
disease of both hips.  Treatment providers prescribed 
medication.

During a VA spine examination conducted in November 2002, the 
veteran reported worsening pain that radiated to the low back 
area and down to the right ankle and foot that was not 
responding to medication and woke him up in the night, back 
stiffness in the morning, an aggravation of pain while 
driving or sitting for a prolonged period, an inability to 
walk a great distance, an occasional sharp pain in the back 
associated with muscle cramps of the right leg, which 
interfered with working, and diminished sexual function.  The 
veteran indicated that he did not use crutches, braces or a 
cane and had declined surgery.  

The examiner noted that the veteran walked without a limp and 
had no difficulty climbing onto the examination table.  The 
examiner also noted no tenderness, heat or redness over the 
spine, flexion of the lumbar spine to 90 degrees with pain, 
lateral flexion to 20 degrees bilaterally with pain, no 
weakness or fatigability on movement, and a positive straight 
leg raise bilaterally.  The examiner indicated that the 
veteran was able to stand on his toes and heels and squat, 
had equal muscle strength bilaterally, and present and equal 
deep tendon reflexes bilaterally.  The VA examiner diagnosed 
degenerative joint disease of the lumbar spine with range of 
motion limited by pain but no muscle spasm on range of motion 
testing.  

From 2003 to 2004, the veteran continued to seek VA 
treatment, including medication, for back pain.  In July 
2003, a treatment provider noted that the veteran was in 
extreme pain and having difficulty moving.  He indicated that 
the veteran had flexion of the lumbar spine to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees and 
rotation to 35 degrees, all with pain, deep tendon reflexes 
of 2/4 and a positive straight leg raise.  In September 2003, 
the veteran reported that the pain was a little better.  A 
treatment provider noted that the veteran had full range of 
motion, ambulated without difficulty, had equal muscle 
strength bilaterally, deep tendon reflexes of 2/4, and no 
atrophy or tremors.  

During outpatient treatment visits at an Army facility in 
2003, the veteran reported radiating back pain and erectile 
dysfunction.  In September 2003, a physician noted tenderness 
to palpation in the bilateral lumbar area with paraspinal 
tightness and deep tendon reflexes of 1/4.  Magnetic 
resonance imaging conducted in October 2003 showed multiple 
areas of disc disease.  

During a VA genitourinary examination conducted in June 2004, 
an examiner diagnosed erectile dysfunction and nocturia, but 
did not attribute these disorders to the veteran's service-
connected low back disability, including the neuropathy of 
the left lower extremity.

The above evidence establishes that prior to September 23, 
2002, when VA first amended the regulations governing ratings 
of back disabilities, the veteran experienced little 
intermittent relief from the herniated nucleus pulposus of 
his lumbar spine.  Testing conducted from 1996 to 2002 
consistently showed progressive deterioration of the 
veteran's lumbar discs and physical evaluations confirmed 
neurological findings appropriate to those diseased discs.  
Initially, steroid injections helped ease the pain of the 
veteran's intervertebral disc syndrome; however, as the discs 
continued to deteriorate, the injections became less 
effective.  During this time period, the veteran's low back 
disability appeared pronounced.  Accordingly, a 60 percent 
evaluation is assignable for that disability, for the period 
prior to September 23, 2002, under 38 C.F.R. § 4.71a, DC 5293 
(2001).

An evaluation in excess of 60 percent is not assignable for 
that disability for the same period under any other pertinent 
DC, however, because the evidence dated prior to September 
23, 2002 does not show that herniated nucleus pulposus of the 
veteran's lumbar spine caused complete bony fixation of the 
spine at an unfavorable angle.  

According to the above evidence, since September 23, 2002, 
the veteran has continued to experience orthopedic and 
neurological symptoms of his disc disease, but has required 
less frequent treatment for, and had more relief of, such 
symptoms.  An evaluation in excess of 40 percent is therefore 
not assignable under the former criteria for rating 
intervertebral disc syndrome, or 38 C.F.R. § 4.71a, DC 5293 
(2001), for that time period.  

In any event, since September 23, 2002, the veteran has been 
in receipt of a 40 percent evaluation for the orthopedic 
manifestations of his low back disability and a 10 percent 
evaluation for the neurological manifestations of his low 
back disability.  His intervertebral disc syndrome has not 
been so severe that it has resulted in incapacitating 
episodes having a total duration of at least six weeks during 
the last 12 months.  Rather, the veteran has reported some 
interference with employment, but has not noted the need for 
bedrest due to such symptoms.  Moreover, no physician has 
noted unfavorable ankylosis of the entire thoracolumbar spine 
or indicated that the veteran's left lower extremity 
neuropathy causes more than mild incomplete paralysis of the 
sciatic nerve.  An evaluation in excess of 40 percent is thus 
not assignable for herniated nucleus pulposus of the 
veteran's lumbar spine, from September 23, 2002, under the 
revised criteria for rating disabilities of the spine.  A 
evaluation in excess of 10 percent is also not assignable for 
neuropathy of the left lower extremity, from September 23, 
2002, under 38 C.F.R. § 4.124a, DC 8520 (2004).

The Board acknowledges the veteran's contentions that his low 
back symptomatology includes frequent muscle spasms and 
bladder problems and  manifests as arthritis at L2-L5, in 
addition to arthritis at L4-L5.  However, it notes that no 
post-service medical professional ever noted muscle spasms or 
bladder problems secondary to the disabilities at issue in 
this appeal.  In any event, based on this decision and the 
RO's previous action in awarding the veteran a separate 
rating for neurological manifestations of his low back 
disability, which contemplate other neurological findings 
caused by the veteran's disc disease, the question of whether 
the veteran has muscle spasm (a different finding than 
"muscle spasms") is irrelevant.  The Board also notes that 
all symptoms of the veteran's low back disability have been 
considered in deciding this claim regardless of whether they 
are attributable to abnormalities at L2-L3 or L4-L5.  

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should his lumbar spine disability 
picture, including its neurological manifestations, change.  
See 38 C.F.R. § 4.1.  At present, however, a partial grant is 
warranted given the medical evidence of record.
For the reasons noted above, the Board concludes the 
following: (1) The criteria for entitlement to an initial 
evaluation of 60 percent for herniated nucleus pulposus, L4-
L5, prior to September 23, 2002, have been met; (2) The 
criteria for entitlement to an initial evaluation in excess 
of 40 percent for herniated nucleus pulposus, L4-L5, from 
September 23, 2002, have not been met; and (3) The criteria 
for entitlement to an initial evaluation in excess of 10 
percent for neuropathy, left lower extremity, from September 
23, 2002, have not been met.  In reaching this decision, the 
Board considered the complete history of the veteran's low 
back disability as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  


ORDER

An initial evaluation of 60 percent for herniated nucleus 
pulposus, L4-L5, prior to September 23, 2002, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  

An initial evaluation in excess of 40 percent for herniated 
nucleus pulposus, L4-L5, from September 23, 2002, is denied.  

An initial evaluation in excess of 10 percent for neuropathy, 
left lower extremity, from September 23, 2002, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


